Exhibit 10.46



(Space above for recorder’s use)

﻿

1.Title of Document:Second Lien Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing Statement

2.Date of Document:April 5, 2018

3.Grantor/Borrower:Fleischmann’s Vinegar Company, Inc.

4.Grantor’s Address:12604 Hiddencreek Way, Suite A, Cerritos, CA  90703

﻿

5.Grantee/Lender:BNP Paribas

6.Grantee’s Address:787 Seventh Avenue, New York, New York 10019

﻿

7.Legal Description:The legal description of the property is set out in Exhibit
A attached hereto.

﻿

﻿

﻿

﻿

RECORDING REQUESTED BY AND

WHEN RECORDED DELIVER TO:

﻿

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560
Attn:  Kim N. A. Boras, Esq.

 

--------------------------------------------------------------------------------

 

 

THIS SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT SECURES FUTURE ADVANCES AND FUTURE
OBLIGATIONS AND IS TO BE GOVERNED BY SECTION 443.055, REVISED STATUTES OF
MISSOURI. $1,700,000,000.00 IS THE TOTAL PRINCIPAL AMOUNT OF ALL OBLIGATIONS
WHICH ARE SECURED HEREBY. 

﻿

THIS SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT CONTAINS AFTER ACQUIRED PROPERTY
PROVISIONS AND COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES, AND IS
EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING, AND IS TO BE FILED
IN THE REAL ESTATE RECORDS.

SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING STATEMENT

THIS SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT (this “Deed of Trust”) is made as of
April 5,  2018 by and among Fleischmann’s Vinegar Company, Inc., a Delaware
corporation (together with its successors and permitted assigns, “Grantor”),
having an address at 12604 Hiddencreek Way, Suite A, Cerritos,
California  90703, to Steven M. Leigh (“Trustee”), having an address at 1044
Main St., Suite 900 Kansas City, MO 64105, for the benefit of BNP PARIBAS
(“BNPP”), as Pari Passu Agent (as hereinafter defined), having an address at 787
Seventh Avenue, New York, New York  10019 (BNPP, in such capacity, together with
its successors and assigns, “Beneficiary”).

RECITALS

A.BNPP is party to that certain Term Loan Intercreditor and Collateral Agency
Agreement, dated as of August 29, 2017 (as it may be amended, restated,
supplemented, replaced or otherwise modified from time to time the “Term Loan
Intercreditor Agreement”), by and among BNPP in its capacity as collateral agent
for the holders of the Term Loan Obligations (as defined therein) (BNPP and its
successors and assigns in such capacity being hereinafter referred to as “Term
Loan Agent”), BNPP in its capacity as collateral agent for the holders of the
ABL Obligations (such holders collectively referred to herein as the “ABL
Claimholders” and each, individually, as a “ABL Claimholder”) (BNPP and its
successors and assigns in such capacity being hereinafter referred to as “Pari
Passu Agent”), BANK OF THE WEST and ING CAPITAL LLC, as joint administrative
agent for the holders of the ABL-Cattle Obligations (as defined therein)
(together with their respective successors and assigns in such capacity being
hereinafter referred to as “ABL-Cattle Agent”), BNPP in its capacity as
collateral agent for the holders of the ABL-Grain Obligations (as defined
therein) (together with its successors and assigns in such capacity being
hereinafter referred to as “ABL-Grain Agent”), and PNC BANK, NATIONAL
ASSOCIATION, as agent for the holders of the ABL-Trade Obligations (as defined
therein) (together with its successors and assigns in such capacity being
hereinafter referred to as “ABL-Trade Agent”), and acknowledged and agreed to by
GREEN PLAINS INC., a Delaware corporation (the “Company”) and the other New
Grantors (as defined therein).  Any capitalized term used in this Deed of Trust
that is not otherwise defined herein, either directly or by reference



 

--------------------------------------------------------------------------------

 

 

to another document, shall have the meaning for purposes of this Deed of Trust
as it is given in the Term Loan Intercreditor Agreement.

B.Grantor is one of the New Grantors under the Term Loan Agreement and has
entered into a Guaranty in favor of ABL-Cattle Agent, a Guaranty in favor of
ABL-Grain Agent and a Guaranty in favor of ABL-Trade Agent, each dated as of
August 29, 2017, guaranteeing the ABL-Cattle Obligations, the ABL-Grain
Obligations and the ABL-Trade Obligations, respectively (collectively, the
“Guaranteed Obligations”).

C.Pursuant to the Term Loan Intercreditor Agreement, Grantor executes and
delivers this Deed of Trust to secure the Guaranteed Obligations on a pari passu
basis  (collectively the “Obligations Secured”).

D.Pursuant to the Term Loan Intercreditor Agreement, this Deed of Trust, in
second lien and security interest status, will be and remain subject, junior and
subordinate to that certain First Lien Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing Statement, dated as of the date
hereof, made by Grantor to Trustee, as trustee, for the benefit of Term Loan
Agent (as it may hereafter be amended, restated, supplemented, renewed,
consolidated, extended, substituted, replaced or otherwise modified from time to
time, the “First Lien Deed of Trust”), and the First Lien Deed of Trust shall be
prior and superior to this Deed of Trust.

DEFINITIONS

Environmental Law means all Federal, state or local laws, statutes, rules,
regulations, ordinances, codes and common laws, together with all administrative
orders, licenses, authorizations and permits of, and written agreements with,
any Governmental Authorities, in each case relating to pollution or protection
of health or environmental media (i.e. air, soil, sediments, land surface,
natural resources, and water), including (i) such laws relating to any actual or
threatened release, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of any Hazardous Materials and (ii)
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Clean Air Act, the Federal Water Pollution Control Act of 1972, the
Solid Waste Disposal Act, the Federal Resource Conservation and Recovery Act,
the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, together with any amendments or reauthorizations thereto or
thereof, and any and all regulations promulgated thereunder, and all analogous
state and local counterparts or equivalents.

Event of Default means any “Event of Default” under any ABL Loan Document.

Hazardous Material means all substances and wastes defined pursuant to any
Environmental Law as hazardous, toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious, radioactive, or pollutants, including
petroleum or any fraction thereof, petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas and infectious or
medical wastes and all other substances or wastes of a similar nature.

Permitted Liens means “Permitted Liens,” “Permitted Encumbrances” or similar
terms as defined in the ABL Loan Documents and for avoidance of doubt, any Lien
in favor of the Term Loan Collateral Agent to secure Term Loan Obligations under
the Term Loan Documents.



3

--------------------------------------------------------------------------------

 

 

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Grantor has from time to time incurred or may incur or be
liable to the ABL Claimholders and the Pari Passu Agent (each, a “Secured
Party”, collectively, the “Secured Parties”) under or in connection with the
Obligations Secured, THE GRANTOR HEREBY GRANTS, BARGAINS, SELLS, CONVEYS AND
CONFIRMS TO TRUSTEE AND HEREBY ASSIGNS AND SETS OVER TO TRUSTEE, IN TRUST WITH
POWER OF SALE FOR THE USE AND BENEFIT OF AGENT, AND GRANTS AGENT (for the
benefit of the Secured Parties) A SECURITY INTEREST IN the real estate legally
described in Exhibit A hereto (the “Land”) in Christian County (the “County”),
Missouri (the “State”); together (i) with all right, title and interest, if any,
that the Grantor may now have or hereafter acquire in and to all improvements,
buildings and structures of every nature whatsoever now or hereafter located on
the Land (the “Improvements”); and (ii) all air rights, water rights and powers,
development rights or credits, zoning rights or other similar rights or
interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Grantor without causing a
default thereunder or a termination thereof; (c) all hereditaments, gas, oil and
minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Grantor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Grantor and Pari Passu Agent agree that the Premises and all of
the Property Rights and Fixtures



4

--------------------------------------------------------------------------------

 

 

owned by the Grantor (collectively the “Real Property”) shall, so far as
permitted by law, be deemed to form a part and parcel of the Land and for the
purpose of this Deed of Trust to be real estate and covered by this Deed of
Trust; and

TOGETHER WITH all the estate, right, title and interest, if any, of the Grantor
in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Term Loan
Intercreditor Agreement, the Grantor is hereby authorized to collect and receive
such awards and proceeds and to give proper receipts and acquittance therefor,
and to apply the same as provided herein); (ii) all contract rights, general
intangibles, actions and rights in action relating to the Real Property,
including all rights to insurance proceeds and unearned premiums arising from or
relating to damage to the Real Property; (iii) all plans and specifications,
designs, drawings and other information, materials and matters heretofore or
hereafter prepared relating to the Real Property; and (iv) all proceeds,
products, replacements, additions, substitutions, renewals and accessions of and
to the Real Property (the rights and interests described in this paragraph, the
“Intangibles”).

The Grantor (i) pledges and assigns to the Pari Passu Agent from and after the
date of the effectiveness hereof (including any period of redemption), primarily
and on a parity with the Real Property, and not secondarily, all rents, issues
and profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Pari
Passu Agent all such leases, contracts and agreements (including all the
Grantor’s rights under any contract for the sale of any portion of the Mortgaged
Property and all revenues and royalties under any oil, gas and mineral lease
relating to the Real Property) (collectively the “Leases”); provided however,
that so long as no Event of Default has occurred and is continuing, a license is
hereby given to Grantor to collect and use such Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).

Notwithstanding the foregoing or any other provision of this Mortgage including,
without limitation, Section 2.1 of this Mortgage, the Mortgaged Property does
not include any movable personal property or movable contents owned by Mortgagor
and located within the Improvements which would be insurable as “contents”
pursuant to Section III. Property Covered: Coverage B – Personal Property of the
General Property Form, Standard Flood Insurance Policy issued by the United
States Federal Emergency Agency National Flood Insurance Program.





5

--------------------------------------------------------------------------------

 

 

Nothing herein contained shall be construed as constituting the Pari Passu Agent
a mortgagee-in­possession in the absence of the taking of title and/or
possession of the Mortgaged Property by the Pari Passu Agent.  Nothing contained
in this Deed of Trust shall be construed as imposing on the Pari Passu Agent any
obligation of any lessor under any Lease of the Mortgaged Property in the
absence of an explicit assumption thereof by the Pari Passu Agent.  In the
exercise of the powers herein granted the Pari Passu Agent, prior to Pari Passu
Agent taking title to or possession of the Mortgaged Property, no liability
shall be asserted or enforced against the Pari Passu Agent, all such liability
being expressly waived and released by the Grantor, except for any such
liability arising on account of the Pari Passu Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Trustee
and the Pari Passu Agent, their respective beneficiaries, successors and
assigns, forever for the uses and purposes herein set forth.  Except to the
extent such a release or waiver is not permitted by applicable law, the Grantor
hereby releases and waives all rights of redemption or reinstatement, if any,
under and by virtue of any of the laws of the State, and the Grantor hereby
covenants, represents and warrants that, at the time of the execution and
delivery of this Deed of Trust, (a) the Grantor has good and marketable fee
simple title to the Mortgaged Property, with lawful authority to grant, remise,
release, alien, convey, mortgage and warrant the Mortgaged Property, (b) the
title to the Mortgaged Property is free and clear of all encumbrances, except
the Permitted Liens and (c) except for the Permitted Liens, the Grantor will
forever defend the Mortgaged Property against all claims in derogation of the
foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement

.  The Pari Passu Agent and the Grantor further agree that if any of the
property herein mortgaged is of a nature so that a security interest therein can
be created and perfected under the Uniform Commercial Code in effect in the
State (the “Code”), this Deed of Trust shall constitute a security agreement,
fixture filing and financing statement, and for that purpose, the following
information is set forth:

(a) In addition to the foregoing grant of mortgage, the Grantor hereby grants a
continuing second priority security interest to the Pari Passu Agent for the
benefit of the Secured Parties in that portion of the Mortgaged Property in
which the creation and/or perfection of a security interest is governed by the
Code.

(b) The “Debtor” is the Grantor and the “Secured Party” is the Pari Passu Agent
for the benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.



6

--------------------------------------------------------------------------------

 

 

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Pari Passu Agent may file this Deed of Trust, or a reproduction hereof,
in the real estate records or other appropriate index, as a financing statement
for any of the items specified herein as part of the Mortgaged Property.  Any
reproduction of this Deed of Trust or of any other security agreement or
financing statement is sufficient as a financing statement.

(h) The Grantor authorizes the Pari Passu Agent to file any financing statement,
continuation statement or other instrument that the Pari Passu Agent or the ABL
Controlling Agent may reasonably deem necessary or appropriate from time to time
to perfect or continue the security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof.  Subject to the terms and conditions of the Term
Loan Intercreditor Agreement, the remedies for any violation of the covenants,
terms and conditions of the agreements herein contained shall be as prescribed
herein, in the ABL Loan Documents, or by general law, or, as to that part of the
security in which a security interest may be perfected under the Code, by the
specific statutory consequences now or hereafter enacted and specified in the
Code, all at the election of the ABL Controlling Agent.

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Grantor warrants, represents, and covenants to Beneficiary and the ABL
Claimholders as follows:

Section 3.1 Second Lien Status

.  Grantor shall preserve and protect the second priority lien of this Deed of
Trust.  If any lien or security interest other than a Permitted Lien is asserted
against the Mortgaged Property, Grantor shall promptly, and at its expense, (a)
give Beneficiary a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b)(i) pay the underlying claim
in full or take such other action so as to cause it to be released or (ii)
contest the same in compliance with the requirements of the ABL Loan Documents
(including, if applicable, any requirement to provide a bond or other security
satisfactory to Beneficiary).

Section 3.2 Payment of Taxes on this Deed of Trust





7

--------------------------------------------------------------------------------

 

 

.  Without limiting any provision of the ABL Loan Documents, the Grantor agrees
that, if the government of the United States or any department, agency or bureau
thereof or if the State or any of its subdivisions having jurisdiction shall at
any time require documentary stamps to be affixed to this Deed of Trust or shall
levy, assess or charge any tax, assessment or imposition upon this Deed of Trust
or the credit or indebtedness secured hereby or the interest of any Secured
Party in the Premises or upon any Secured Party by reason of or as holder of any
of  the foregoing then, the Grantor shall pay for such documentary stamps in the
required amount and deliver them to the Pari Passu Agent or pay (or reimburse
the Pari Passu Agent for) such taxes, assessments or impositions.  The Grantor
agrees to provide to the Pari Passu Agent, at any time upon request, official
receipts showing payment of all taxes, assessments and charges that the Grantor
is required or elects to pay under this Section.  The Grantor agrees to
indemnify each Secured Party against liability on account of such documentary
stamps, taxes, assessments or impositions, whether such liability arises before
or after payment of the Obligations Secured and regardless of whether this Deed
of Trust shall have been released.

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Deed of Trust shall, at the direction of the ABL Controlling Agent (or at the
Pari Passu Agent’s option) and without any further documentation, attorn to the
Pari Passu Agent as lessor if for any reason the Pari Passu Agent becomes lessor
thereunder, and, upon demand after an Event of Default has occurred and is
continuing, pay rent to the Pari Passu Agent, and the Pari Passu Agent shall not
be responsible under such Lease for matters arising prior to the Pari Passu
Agent becoming lessor thereunder; provided that the Pari Passu Agent shall not
become lessor or obligated as lessor under any such Leases unless and until it
shall have been directed by the ABL Controlling Agent to do so, or it shall
elect in writing to do so.

Section 3.4 Use of the Real Property

.  The Grantor agrees that it shall not (a) permit the public to use any portion
of the Real Property in any manner that could reasonably be expected to impair
the Grantor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Grantor has actual knowledge of such use; (b) institute or acquiesce in any
proceeding to change the zoning classification of the Real Property, nor shall
the Grantor change the use of the Mortgaged Property in any material way,
without the consent of the ABL Controlling Agent, which consent shall not be
unreasonably withheld; and (c) permit any material legal or economic waste to
occur with respect to the Mortgaged Property.

Section 3.5 Insurance

.  Subject to the Term Loan Intercreditor Agreement, the Grantor shall:

(a)At its sole expense, obtain for, deliver to, assign to and maintain for the
benefit of the Pari Passu Agent, until the Obligations Secured are paid in full,
(i) insurance upon the Mortgaged Property, in such form, written by such
companies, for such periods, and against such risks and in amounts customarily
insured against or carried by corporations engaged in the same or substantially
similar business and similarly situated, with provisions reasonably satisfactory
to



8

--------------------------------------------------------------------------------

 

 

the Pari Passu Agent for payment of all losses under applicable policies to the
Pari Passu Agent (including a lender loss payee endorsement in favor of the Pari
Passu Agent); (ii) liability insurance (including an endorsement naming the Pari
Passu Agent as an additional insured), written by such companies, for such
periods, and against such risks and in amounts customarily insured against or
carried by corporations engaged in the same or substantially similar business
and similarly situated; and (iii) with respect to each Mortgaged Property that
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a “special flood hazard area” with respect to which
flood insurance has been made available under Flood Insurance Laws, flood
insurance in such reasonable total amount as the Pari Passu Agent may from time
to time reasonably require, and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to applicable flood
insurance laws, from a financially sound and reputable insurance companies
(except to the extent that any insurance company insuring the Mortgaged Property
of the Grantor ceases to be financially sound and reputable, in which case, the
Grantor shall promptly replace such insurance company with a financially sound
and reputable insurance company), and, if required by the Pari Passu Agent,
deposit copies of such policies with the Pari Passu Agent; and use commercially
reasonable efforts to cause each policy of insurance to provide for no less than
10 days’ prior written notice to the Pari Passu Agent of cancellation of a
policy due to non-payment of a premium and no less than 30 days’ prior written
notice to the Pari Passu Agent of cancellation for any other reason.  Prior to
an Event of Default, use of insurance proceeds shall be governed by the Term
Loan Intercreditor Agreement.  If an Event of Default exists and is continuing,
and the Pari Passu Agent has given notice to the Grantor that the Pari Passu
Agent intends to exercise its rights under this Section 3.5, then, subject to
the Term Loan Intercreditor Agreement, the Pari Passu Agent shall be entitled to
(a) adjust any casualty loss and (b) apply the proceeds thereof as provided in
Section 4.2 of this Mortgage. 

(b)Maintain and preserve all property that is used or useful in its business in
good working order and condition, ordinary wear and tear excepted, and make all
necessary repairs thereto and renewals and replacements thereof.

﻿

Section 3.6 Real Property Taxes

.  The Grantor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Grantor and whether levied, assessed or imposed as excise, privilege or property
taxes; provided that the foregoing shall not require the Grantor to pay any of
the foregoing so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and so long as neither the Mortgaged
Property nor any part thereof or interest therein shall be in reasonable danger
of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards





9

--------------------------------------------------------------------------------

 

 

.  Subject to the terms of the Term Loan Intercreditor Agreement, the Grantor
assigns to the Pari Passu Agent, as additional security, all awards of damage
resulting from condemnation proceedings or the taking of or injury to the Real
Property for public use “Eminent Domain Proceedings”).  If an Event of Default
exists and is continuing and the Pari Passu Agent has given notice to the
Grantor that the Pari Passu Agent intends to exercise its rights under this
Section 3.7, then, subject to the terms of the Term Loan Intercreditor
Agreement, the Pari Passu Agent shall be entitled to (a) participate in and/or
direct (at the sole discretion of the ABL Controlling Agent) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 4.2 of
this Deed of Trust.

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies

.  Subject to the provisions of the ABL Loan Documents and the Term Loan
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, including a failure to perform or observe any of the covenants
set forth in this Deed of Trust that is not cured within any applicable cure
period, in addition to any rights and remedies provided for in the ABL Loan
Documents, if and to the extent permitted by applicable law, the following
provisions shall apply:

(a) Power of Sale.  Pari Passu Agent may direct Trustee to exercise Trustee’s
power of sale with respect to the Mortgaged Property, or any part thereof, in a
non-judicial procedure as permitted by applicable law.  If Pari Passu Agent
elects to exercise its power of sale with respect to the Real Property and other
portions of the Mortgaged Property, or any part thereof, Trustee shall record a
notice of default in each county in which any part of such Real Property and
other Mortgaged Property is located in the form prescribed by applicable law and
shall mail copies of such notice in the manner prescribed by applicable
law.  After the time required by applicable law, Trustee shall give public
notice of the sale to the persons and in the manner prescribed by applicable
law. Trustee, without demand on Grantor, shall sell such Real Property and other
Mortgaged Property at public auction to the highest bidder at the time and place
and under the terms designated in the notice of sale in one or more parcels and
in any order Trustee determines.  Trustee may postpone sale of all or any parcel
of the Mortgaged Property in accordance with the provisions of applicable law.
Trustee, Pari Passu Agent, or their designee, may purchase at any such
sale.  Upon receipt of the price bid, Trustee shall deliver to the purchaser a
Trustee’s deed conveying the Real Property and other Mortgaged Property that are
sold.  The recitals in the deed of compliance with applicable law shall be prima
facie evidence of such compliance and conclusive evidence thereof in favor of
bona fide purchasers and encumbrancers for value and without notice. Grantor
acknowledges that the power of sale granted in this Deed of Trust may be
exercised by Trustee without prior judicial hearing. Grantor has the right to
bring an action to assert the non-existence of an Event of Default or any other
defense of Grantor to acceleration and sale.

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a Trustee’s deed conveying the Mortgaged Property so sold
without any covenant or



10

--------------------------------------------------------------------------------

 

 

warranty, express or implied.  The recitals in Trustee’s deed shall be prima
facie evidence of the truth of the statements made therein.

(b) Pari Passu Agent’s Power of Enforcement.  The Pari Passu Agent may
immediately foreclose this Deed of Trust by judicial action.  The court in which
any proceeding is pending for the purpose of foreclosure of this Deed of Trust
by judicial procedure or in connection with the exercise of any non-judicial
power of sale by the Trustee may, at once or at any time thereafter, either
before or after sale, without notice and without requiring bond, and without
regard to the solvency or insolvency of any person liable for payment of the
Obligations Secured, and without regard to the then value of the Mortgaged
Property or the occupancy thereof as a homestead, appoint a receiver (the
provisions for the appointment of a receiver and assignment of rents being an
express condition upon which the loans and other financial accommodations hereby
secured are made) for the benefit of the Secured Parties, with power to collect
the Rents, due and to become due, during such foreclosure suit and the full
statutory period of redemption notwithstanding any redemption.  The receiver,
out of the Rents when collected, may pay reasonable costs incurred in the
management and operation of the Real Property, prior and subordinate liens, if
any, and taxes, assessments, water and other utilities and insurance, then due
or thereafter accruing, and may make and pay for any necessary repairs to the
Real Property, and may pay any part of the Obligations Secured in accordance
with the ABL Loan Documents (subject to the Term Loan Intercreditor Agreement)
or any deficiency decree entered in such foreclosure proceeding.  Upon or at any
time after the filing of a suit to foreclose this Deed of Trust, the court in
which such suit is filed shall have full power to enter an order placing the
Pari Passu Agent in possession of the Real Property with the same power granted
to a receiver pursuant to this clause (a) and with all other rights and
privileges of a mortgagee-in-possession under applicable law.

(c) Pari Passu Agent’s Right to Enter and Take Possession, Operate and Apply
Income.  The Pari Passu Agent shall, at the direction of the ABL Controlling
Agent or at its option, have the right, acting through its agents or attorneys
or a receiver, with process of law, to enter upon and take possession of the
Real Property, to expel and remove any persons, goods or chattels occupying or
upon the same, to collect or receive all the Rents, to manage and control the
Real Property, to lease the Real Property or any part thereof, from time to
time, and, after deducting all reasonable attorneys’ fees and expenses of
outside counsel, and all reasonable expenses incurred in the protection, care,
maintenance, management and operation of the Real Property, to distribute and
apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the ABL Loan Documents (subject to the Term Loan
Intercreditor Agreement) or any deficiency decree entered in any foreclosure
proceeding.

(d) Foreclosure as Mortgage.  This instrument shall be effective as a mortgage
as well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Real Property in any manner permitted by the laws of
the State and any foreclosure suit may be brought by the Trustee or by the Pari
Passu Agent.

(e) Grantor, on its own behalf and on behalf of each party hereto, hereby
requests a copy of any notice of default and a copy of any notice of sale
hereunder be mailed to them at the applicable address provided in the first
paragraph of this Deed of Trust.

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale





11

--------------------------------------------------------------------------------

 

 

.  Subject to the requirements of applicable law, the proceeds or avails of any
trustee or foreclosure sale and all moneys received by Pari Passu Agent pursuant
to any right given or action taken under the provisions of this Deed of Trust
shall be applied as follows:

(a) To the payment of the costs and expenses of any such sale or other
enforcement proceedings in accordance with the terms hereof and of any judicial
proceeding wherein the same may be made (including payment of the Trustee’s
fees, attorneys’ fees and costs of title evidence), and in addition thereto,
reasonable compensation to Pari Passu Agent, its agents and counsel, and all
actual out of pocket expenses, advances, liabilities and sums made or furnished
or incurred by Trustee, Pari Passu Agent or ABL Controlling Agent under this
Deed of Trust and the ABL Loan Documents, together with interest at the maximum
rate permitted by law, and all taxes, assessments or other charges, except any
taxes, assessments or other charges subject to which the Mortgaged Property
shall have been sold;

(b) In accordance with the applicable provisions of the ABL Loan Documents,
subject to the Intercreditor Agreements;

(c) To the payment of any other sums required to be paid by Grantor pursuant
to  any provision of this Deed of Trust, or any of the ABL Loan Documents; and

(d) To the payment of the surplus, if any, to whomsoever may be lawfully
entitled to receive the same.

The Grantor shall remain liable for any deficiency to the extent provided in the
documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Pari Passu Agent shall be exclusive of, but shall
be in addition to, every other remedy or right now or hereafter existing at  law
or in equity.  No delay in the exercise or omission to exercise any remedy or
right available during the existence of any Event of Default shall impair
any  such remedy or right or be construed to be a waiver of such Event of
Default or acquiescence therein, nor shall it affect any subsequent Event of
Default of the same or different nature.  To the extent permitted by applicable
law, every such remedy or right may be exercised concurrently or independently
and when and as often as may be deemed expedient by the Pari Passu Agent.

Section 4.4 Pari Passu Agent’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Deed of Trust,
and this Deed of Trust is foreclosed upon or judgment is entered upon any
Obligations Secured, (or, in the case of a trustee’s sale, shall  have  met  the
statutory requirements thereof with respect to such collateral), execution may
be made upon any one or more of the properties, lots or parcels and not upon the
others, or upon all of such properties or parcels, either together
or  separately, and at different times or at the same time, and execution sales
or sales by advertisement may likewise be conducted separately or concurrently,
in each case at the election of the ABL Controlling Agent.

Section 4.5 No Merger





12

--------------------------------------------------------------------------------

 

 

.  In the event of a foreclosure of this Deed of Trust or any other mortgage or
trust deed securing the Obligations Secured, the Obligations Secured then due
shall, at the option of the ABL Controlling Agent, not be merged into any decree
of foreclosure entered by the court, and the Trustee or Pari Passu Agent may
concurrently or subsequently seek to foreclose one or more mortgages or deeds of
trust that also secure the Obligations Secured.

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Term Loan Intercreditor Agreement.

Section 5.2 Governing Law

.  This Deed of Trust shall be construed, governed and enforced in accordance
with the laws of the State.  Wherever possible, each provision of this Deed of
Trust shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Deed of Trust shall be prohibited
by or invalid under applicable law, such provision shall be effective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Deed of Trust.

Section 5.3 Satisfaction of Deed of Trust

.  Upon full payment and performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Term Loan Intercreditor
Agreement for release of the Mortgaged Property from this Deed of Trust, then
the Pari Passu Agent shall, promptly upon request of the Grantor, request the
Trustee to reconvey the Mortgaged Property and shall surrender this Deed of
Trust and evidence of satisfaction of the Obligations Secured to the
Trustee.  Trustee shall reconvey the Mortgaged Property without warranty to the
person or persons legally entitled thereto.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Deed of Trust shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Grantor and shall inure to the benefit of
the parties hereto and their respective successors and assigns; all references
herein to the Grantor and to the Pari Passu Agent shall be deemed to include
their respective successors and assigns.  The Grantor’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Grantor. Wherever used herein, the singular number shall include
the plural, the plural shall include the singular, and the use of any gender
shall be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Grantor’s representations, warranties, covenants and
agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS





13

--------------------------------------------------------------------------------

 

 

.  The Grantor agrees, to the full extent permitted by law, that neither the
Grantor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Deed of Trust or the absolute sale of the Mortgaged
Property or the final and absolute putting into possession thereof, immediately
after such sale, of the purchaser thereof; and the Grantor, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may lawfully so do, the benefit of all such laws and any right to have
the assets comprising the Mortgaged Property marshaled upon any foreclosure of
the encumbrance hereof and agrees that the Pari Passu Agent or any court having
jurisdiction to foreclose such encumbrance may sell the Mortgaged Property in
part or as an entirety.  To the fullest extent permitted by law, the Grantor
irrevocably waives all statutory or other rights of redemption from sale under
any order or decree of foreclosure of this Deed of Trust, on its own behalf and
on behalf of each and every person acquiring any interest in or title to the
Mortgaged Property subsequent to the date hereof.  The Grantor further waives,
to the fullest extent it may lawfully do so, all statutory and other rights in
its favor, limiting concurrent actions to foreclose this Deed of Trust and the
exercise of other rights with respect to the Obligations Secured, including any
right vested in the Grantor or any affiliate to limit the right of the Pari
Passu Agent to pursue or commence concurrent actions against the Grantor or any
such affiliate or any property owned by any one or more of them.  Grantor
further waives, to the extent permitted by applicable law, all errors and
imperfections in any proceedings instituted by Pari Passu Agent or Trustee under
this Deed of Trust and all notices of any Event of Default (except as may be
provided for under the terms of this Deed of Trust) or of Pari Passu Agent’s or
Trustee’s election to exercise or its actual exercise of any right, remedy or
recourse provided for under this Deed of Trust.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Deed of Trust to the contrary, in the event
of a conflict or inconsistency between this Deed of Trust and the Term Loan
Intercreditor Agreement, the provisions of the Term Loan Intercreditor Agreement
will govern.  To the extent any provision of this Deed of Trust specifies
performance according to standards established by the Term Loan Intercreditor
Agreement, then such specification shall mean the performance that would be
required by the Borrower were the Borrower the owner of the Mortgaged Property
and the Grantor hereunder.  Notwithstanding anything to the contrary contained
herein, the lien and security interest granted to Beneficiary pursuant to this
Deed of Trust and the exercise of any right or remedy by Beneficiary hereunder
are subject to the provisions of the Term Loan Intercreditor Agreement.  In the
event of any conflict or inconsistency between the terms and provisions of the
Term Loan Intercreditor Agreement and the terms and provisions of this Deed of
Trust, the terms and provisions of the Term Loan Intercreditor Agreement shall
govern and control.

Section 5.7 Future Advances

.  Any and all future advances (subject to the limitations on the principal
amount of Obligations Secured elsewhere contained in this Deed of Trust) under
this Deed of Trust and the ABL Loan Documents shall have the same priority as if
the future advance was made on the date that this Deed of Trust was recorded.
This Deed of Trust shall secure the Obligations Secured, whenever incurred, such
Obligations Secured to be due at the times provided in the ABL Loan Documents.
Notice is hereby given that the Obligations Secured may increase as a result of
any



14

--------------------------------------------------------------------------------

 

 

defaults hereunder by Grantor due to, for example, and without limitation,
unpaid interest or late charges, unpaid taxes or insurance premiums which the
Pari Passu Agent elects to advance, defaults under leases that the Pari Passu
Agent elects to cure, attorney fees or costs incurred in enforcing the ABL Loan
Documents or other expenses incurred by the Pari Passu Agent in protecting the
Collateral, the security of this Deed of Trust or the Pari Passu Agent’s rights
and interests.

Section 5.8 Changes

.  Neither this Deed of Trust nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.  To the extent permitted by
law, any agreement hereafter made by the Grantor and the Pari Passu Agent
relating to this Deed of Trust shall be superior to the rights of the holder of
any intervening lien or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Grantor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Term Loan Intercreditor Agreement, in any action or proceeding
arising out of or relating to this Deed of Trust, and the Grantor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in any state or federal court sitting in the State or in
such other location as may be specified in the Term Loan Intercreditor
Agreement.

(b) The provisions of the Term Loan Intercreditor Agreement contained in
Sections 8.7 and 8.8 thereof are hereby incorporated by reference as if set out
in their entirety in this Deed of Trust.

(c) To the extent that the Grantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Grantor
hereby irrevocably waives such immunity in respect of its obligations under this
Deed of Trust.

(d) Grantor waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any such action or proceeding;
consents to service of process in any such action or proceeding by the mailing
of a copy of such process to the Grantor as set forth in Section 5.1 hereof; and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Pari Passu Agent to
serve legal process in any other manner permitted by law or affect the right of
the Pari Passu Agent to bring any action or proceeding against the Grantor or
its property in the courts of any other jurisdiction.



15

--------------------------------------------------------------------------------

 

 

Section 5.10 Time of Essence

. Time is of the essence with respect to the provisions of this Deed of Trust.

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Deed of Trust.  In the event an ambiguity or question of intent or
interpretation arises, this Deed of Trust shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Deed of Trust.

Section 5.12 Pari Passu Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Pari Passu Agent or the ABL Controlling Agent reasonably determines that the
Grantor’s action is not protective of the interest of the Pari Passu Agent in
the Mortgaged Property, Pari Passu Agent shall have the right to appear in and
defend any legal proceeding brought regarding the Mortgaged Property and to
bring any legal proceeding, in the name and on behalf of the Grantor or in the
Pari Passu Agent’s name, that the ABL Controlling Agent, in its sole discretion,
determine is necessary to be brought to protect the Secured Parties’  interest
in the Mortgaged Property, as long as Pari Passu Agent provided Grantor fifteen
(15) days prior written notice of its intent to bring such proceeding, except in
the event of an emergency, in which case no prior notice shall be required (but
Pari Passu Agent shall promptly thereafter notify Grantor of the bringing of
such proceeding).  Nothing herein is intended to prohibit Grantor from bringing
or defending any suit relating to the Mortgaged Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Deed of Trust, this
Deed of Trust is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Grantor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person.  The Grantor agrees to indemnify and hold harmless the Secured Parties
from and against all loss, cost and liability incurred by the Grantor in
connection with any of the foregoing that are not the responsibility of the
Secured Parties in accordance with this Section; provided that the Grantor shall
not be liable for such indemnification to any Secured Party to the extent that
resulting from such Secured Party’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

Section 5.14 Indemnity





16

--------------------------------------------------------------------------------

 

 

.  Grantor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,
including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Grantor or any subsidiary of Grantor or otherwise occurring on or with respect
to the Mortgaged Property, (ii) the operation or violation of any Environmental
Law by Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property, (iii) any claim for personal injury, property
damage related to Grantor or any subsidiary of Grantor or otherwise occurring on
or with respect to the Mortgaged Property, (iv) any claim for actual or
threatened injury to, destruction of or loss of natural resources in connection
with Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property and (v) the inaccuracy or breach of any
environmental representation, warranty or covenant by Grantor  made herein or in
any of the ABL Loan Documents evidencing or securing any obligation  under the
ABL Loan Documents or setting forth terms and conditions applicable thereto or
otherwise relating thereto.  The foregoing indemnity shall survive the
termination of this Deed of Trust and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the ABL Loan Documents and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS DEED OF TRUST SHOULD BE
READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER
TERMS OR ORAL PROMISES NOT CONTAINED IN THIS DEED OF TRUST MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS DEED OF TRUST ONLY BY ANOTHER
WRITTEN AGREEMENT.  THIS NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER
CREDIT AGREEMENTS BETWEEN THE PARTIES HERETO.

Section 5.17 Limitation of Liability

.  Notwithstanding any other provision of this Deed of Trust or any of the ABL
Loan Documents, the liability of the Grantor hereunder shall not exceed the
maximum amount of liability that the Grantor can incur without rendering this
Deed of Trust void or voidable under any applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount (and, to the
extent necessary to comply with the foregoing under any applicable law, the
Obligations Secured shall be reduced to such maximum amount).

Section 5.18 Second Lien Status





17

--------------------------------------------------------------------------------

 

 

.    Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Beneficiary under this Deed of Trust
and the exercise of any right or remedy by or for the benefit of Beneficiary
hereunder are subject to the provisions of the Term Loan Intercreditor
Agreement.  In the event of any conflict between the terms of the Term Loan
Intercreditor Agreement and this Deed of Trust, the terms of the Term Loan
Intercreditor Agreement shall govern and control.  Any reference in this Deed of
Trust to “second priority lien” or words of similar effect in describing the
security interests created hereunder shall be understood to refer to such
priority as set forth in the Term Loan Intercreditor Agreement.  All
representations, warranties, and covenants in this Deed of Trust shall be
subject to the provisions and qualifications set forth in this Section 5.18.

Article 6
trustee PROVISIONS

Section 6.1 Liability of Trustee

.  Trustee shall not be liable for any error of judgment or act done by Trustee
in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or willful
misconduct.  Trustee shall not be personally liable in case of entry by him, or
anyone entering by virtue of the powers herein granted him, upon the Mortgaged
Property for debts contracted or liability or damages incurred in the management
or operation of the Mortgaged Property.  Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by him hereunder, believed by him in good faith to be
genuine.  Trustee shall be entitled to reimbursement for expenses incurred by
him in the performance of his duties hereunder and to reasonable compensation
for such of his services hereunder as shall be rendered.  Grantor will, from
time to time, pay the compensation due to Trustee hereunder and reimburse
Trustee for, and save him harmless against, any and all liability and expenses
which may be incurred by him in the performance of his duties.

Section 6.2 Retention of Money

.  All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received hereunder.

Section 6.3 Successor Trustees

.  Trustee may resign by the giving of notice of such resignation in writing to
Pari Passu Agent. If Trustee shall die, resign or become disqualified from
acting in the execution of this trust or shall fail or refuse to execute the
same when requested by Pari Passu Agent so to do, or if, for any reason, Pari
Passu Agent shall prefer to appoint a substitute trustee to act instead of the
forenamed Trustee, Pari Passu Agent shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estate, rights, powers and duties of the forenamed
Trustee.  Pari Passu Agent may, from time to time, by a written instrument
executed and acknowledged by Pari Passu Agent, mailed to Grantor and recorded in



18

--------------------------------------------------------------------------------

 

 

the County in which the Real Property is located and by otherwise complying with
the provisions of the applicable law of the State, substitute a successor or
successors to the Trustee named herein or acting hereunder.

Section 6.4 Perfection of Appointment

.  Any new Trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed or conveyance, become vested with all the estate,
properties, rights, powers and trusts of its, her or his predecessor in the
rights hereunder with like effect as if originally named as Trustee herein; but
nevertheless, upon the written request of Pari Passu Agent or of the successor
Trustee, the Trustee ceasing to act shall execute and deliver an instrument
transferring to such successor Trustee, upon the trusts herein expressed, all
the estates, properties, rights, powers and trusts of the Trustee so ceasing to
act, and shall duly assign, transfer and deliver any of the property and moneys
held by such Trustee to the successor Trustee so appointed in its, her or his
place.

Article 7
LOCAL LAW PROVISIONS

Section 7.1 Oral Agreement Notice

.  The following notice is given pursuant to Section 432.047 of the Missouri
Revised Statutes:

“Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement. To protect you
(borrower(s)) and us (creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.”

Section 7.2 Insurance Safe Harbor Provision

.    Pursuant to Section 427.120 of the Missouri Revised Statutes, Grantor
acknowledges receipt of the following:

“Unless you provide evidence of the insurance coverage required by your
agreement with us, we may purchase insurance at your expense to protect our
interests in your collateral.  This insurance may, but need not, protect your
interests.  The coverage that we purchase may not pay any claim that you make or
any claim that is made against you in connection with the collateral.  You may
later cancel any insurance purchased by us, but only after providing evidence
that you have obtained insurance as required by our agreement.  If we purchase
insurance for the collateral, you will be responsible for the costs of that
insurance, including the insurance premium, interest and any other charges we
may impose in connection with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance.  The costs of
the insurance may be added to your total outstanding balance or



19

--------------------------------------------------------------------------------

 

 

obligation.  The costs of the insurance may be more than the cost of insurance
you may be able to obtain on your own.”

Section 7.3 Rent and Possession

.    Grantor reserves possession of the Premises as a tenant at will of Trustee,
at a rental of One Dollar ($1.00) per month payable on demand, until an Event of
Default shall have occurred, whereupon Grantor (i) shall pay monthly in advance
to Beneficiary the fair and reasonable rental value, which amount shall be
determined by Beneficiary in Beneficiary’s reasonable judgment, for the use and
occupation of the Premises, and (ii) upon demand of Trustee, shall deliver
possession of the Premises to Trustee or the purchaser at any Trustee’s sale
hereunder. Trustee or any such purchaser may institute summary or other
proceedings in such event to recover possession of the Premises.

Section 7.4 Foreclosure by Power of Sale

.    After the occurrence of an Event of Default and at the request of Agent,
Trustee shall proceed to sell the Mortgaged Property, either in mass, in parcels
or in any other part or parts thereof, in Agent’s sole determination, and in
such order as Agent may determine in Agent’s sole determination, at public
vendue, to the highest bidder for cash or other property at a front door (to be
designated by Trustee), at the customary place in the county where the Mortgaged
Property is located, or at such other place designated by Trustee as may be
permitted by law; first giving lawful notice of the time, terms and place of
sale, and a description of the Mortgaged Property to be sold, as provided by the
law of the State of Missouri then in effect. Trustee may postpone the sale of
all or any portion of the Mortgaged Property by public announcement at such time
and place of sale (or by any other means permitted by law) and from time to time
thereafter may postpone such sale by public announcement at the time and place
fixed by the preceding public announcement (or by any other means permitted by
law).  Agent may foreclose or otherwise realize upon, and Trustee may sell, one
parcel or any other part or parts of the Mortgaged Property, on one or more
occasions, without releasing this Deed of Trust, or precluding the further
foreclosure or other realization hereunder of any other parcels or other parts
of the Mortgaged Property not so foreclosed or realized upon.  Agent or any
assignee hereof shall have the right to bid at and become purchaser at any
foreclosure sale, applying against the purchase price all or a part of any
Obligations Secured then due and owing.  It is agreed that Trustee shall not be
disqualified from acting as trustee hereunder or from performing any of the
duties of the trustee, or from exercising the rights, powers and remedies herein
granted, by reason of the fact that Trustee is an attorney, agent, officer,
employee or stockholder of Agent or is otherwise affiliated with Agent in any
respect.  Upon any trustee’s sale, Trustee shall execute and deliver a deed or
deeds of conveyance of the Mortgaged Property sold to the purchasers thereof,
and any statement or recital of fact in such deed shall be prima facie evidence
of the truth of such statement or recital, and Trustee shall receive the
proceeds of such sale, out of which Trustee shall pay the following amounts in
the following order of payment: first, the costs and expenses of selling the
Mortgaged Property including, without limitation, publication, survey, title and
abstract costs and other expenses, and compensation to Trustee and to any
attorneys employed by Trustee, Agent or Lenders for their services and expenses;
second, to Agent or Lenders, upon the usual vouchers therefor, all monies paid
for insurance, taxes, lien claims, and any other costs and expense advanced or
incurred by Agent or Lenders to preserve or protect the Mortgaged Property, and
interest on any of the



20

--------------------------------------------------------------------------------

 

 

foregoing to the extent permitted herein and allowed under applicable law;
third, to Agent or Lenders, the amount of the outstanding Obligations Secured
together with the interest thereon; fourth, the remainder of such proceeds, if
any, shall be paid to the party or parties legally entitled thereto.

Section 7.5 Missouri Law Governs

.    In the event of any inconsistencies between the terms and conditions of
this Section 7 and the other provisions of this Deed of Trust, the terms and
conditions of this Section 7 shall be controlling. 

[SIGNATURE PAGE FOLLOWS]

 

21

--------------------------------------------------------------------------------

 

 

﻿

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

GRANTOR:

Fleischmann’s Vinegar Company, Inc.,
a Delaware corporation

﻿

By:

/s/ Michelle Mapes

﻿

 

 

Name:  Michelle Mapes

﻿

 

Title:  Chief Legal & Administration
          Officer

﻿

﻿

STATE OF NEBRASKA)

) ss.:

COUNTY OF DOUGLAS)

﻿

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 29th day of March, 2018, within my jurisdiction, the
within named Michelle Mapes, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed in the above and foregoing
instrument and acknowledged that she executed the same in her representative
capacity, and that by her signature on the instrument, and as the act and deed
of the person or entity upon behalf of which she acted, executed the above and
foregoing instrument, after first having been duly authorized so to do.



/s/ Ronda Alcala

Notary Public

﻿

My commission expires:

 
9/29/20

 

S-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Legal Description

Tract 1: Commencing at the Northeast corner of the Northwest Quarter (NW¼) of
the Southwest Quarter (SW¼) of Section Thirteen (13), Township Twenty-Seven
(27), Range Twenty-Two (22), Christian County, Missouri; thence West 305 feet;
thence South 401.6 feet for a true point of beginning; thence continuing South
125 feet; thence West 110.5 feet; thence South 95.4 feet; thence West 555.5
feet; thence North 622 feet; thence East 136 feet; thence South 277 feet; thence
East 420 feet; thence South 124.6 feet; thence East 110 feet to the point of
beginning, all in Christian County, Missouri, subject to any part thereof taken,
deeded or used for road or highway purposes.

﻿

LESS AND EXCEPT: An irregular shaped parcel of land being a part of the that
land described in the Christian County, Missouri Recorder’s Office, Book 160 at
page 604, Tract IV, more particularly described as follows: Commencing at the
Northeast Corner of the Northwest Quarter of the Southwest Quarter of Section
13, Township 27 North, Range 22 West; thence North 88 degrees 53 minutes 34
seconds West, 835.00 feet; thence South 1 degrees 39 minutes 46 seconds West,
28.56 feet; to the South right-of-way of State Route 14, for a point of
beginning; thence South 1 degrees 39 minutes 46 seconds West, 248.44 feet;
thence South 88 degrees 53 minutes 34 seconds East, 263.30 feet; thence South 1
degrees 06 minutes 26 seconds West, 125.00 feet; thence North 88 degrees 53
minutes 34 seconds West, 114.52 feet; thence South 1 degrees 39 minutes 46
seconds West, 220.04 feet; thence North 88 degrees 53 minutes 34 seconds West,
286.00 feet; thence North 1 degrees 39 minutes 46 seconds East, 595.21 feet; to
the aforementioned South right-of-way of State Route 14; thence South 88 degrees
09 minutes 54 seconds East, 136.00 feet, to the point of beginning. All lying in
the Northwest Quarter of the Southwest Quarter of Section 13, Township 27 North,
Range 22 West, City of Nixa, Christian County, Missouri. Less and except any
part taken, deeded or used for roads or road right of ways. Bearings based on
true North as determined by solar observation. Conditions and monuments are as
shown on Anderson Engineering, Inc. drawing number WB 103-314, revised November
14, 1988. Subject to encroachment. Commencing at the Northeast Corner of the
Northwest Quarter of the Southwest Quarter of Section 13, Township 27 North,
Range 22 West; thence North 88 degrees 53 minutes 34 seconds West, 305.00 feet,
thence South 1 degrees 39 minutes 46 seconds West, 257.00 feet, thence South 88
degrees 53 minutes 34 seconds West, 110.00 feet; thence South 1 degrees 39
minutes 46 seconds West, 20 feet for a point of beginning. Thence South 88
degrees 53 minutes 34 seconds West 51.8 feet, thence South 01 feet, thence North
88 degrees 53 minutes 34 seconds East approximately 51.8 feet; thence North 1.40
feet, as depicted on Anderson Engineering, Inc. drawing number WB 103-314 dated
May 7, 1987.

﻿

Tract 2: Commencing at the Northeast corner of the Northwest Quarter (NW¼) of
the Southwest Quarter (SW¼) of Section Thirteen (13), Township Twenty-Seven
(27), Range Twenty-Two (22), Christian County, Missouri; thence West 25 feet;
thence South 294 feet for a true point of beginning; thence continuing South 50
feet; thence West 100 feet; thence South 149 feet; thence West 150 feet; thence
North 199 feet; thence East 250 feet to the point of beginning, all in Christian
County, Missouri, subject to any par thereof taken, deeded or used for road or
highway purposes.

﻿

Tract 3: Commencing at the Northeast corner of the Northwest Quarter (NW¼) of
the Southwest Quarter (SW¼) of Section Thirteen (13), Township Twenty-Seven
(27), Range Twenty-Two (22), in Christian County, Missouri; thence West 25 feet;
thence South 277 feet for a true point of beginning; thence continuing South 9
feet; thence West 100 feet; thence North 9 feet; thence East 100 feet to the
point of beginning, same being part of Lot 2011 in the Village of Nixa,
Christian County, Missouri, subject to any part thereof taken, deeded or used
for road or highway purposes.

﻿

Tract 4: All that part of the NW1/4 of the SW1/4 of Section 13, Township 27,
Range 22, described as follows: From the Northeast Corner of said subdivision
West 305 feet and South 37 rods 11½ feet for a point of beginning; thence West
110½ feet, thence North 95.4 feet, thence East 110½ feet, thence South 95.4 feet
to the point of beginning, in Christian County, Missouri.

﻿





Exhibit A-1

--------------------------------------------------------------------------------

 

 



Tract 5: All of a part of the Northwest Quarter (NW1/4) of the Southwest Quarter
(SW1/4) of Section 13, Township 27, Range 22 bounded and described as follows:
From the Northeast Corner of said subdivision South 493 feet and West 193 feet
for a point of beginning; thence West 82 feet, thence South 123 feet, thence
East 82 feet, thence North 123 feet to the point of beginning, Christian County,
Missouri.

﻿

Tract 6: All of Lot 1 Final Plat of Out of Sight Subdivision, a Subdivision in
the City of Nixa, Christian County, Missouri, according to the recorded plat
thereof filed in Book H, Page 695.

﻿



S-2

US-DOCS\80951720.2

4823-8815-1365 v1

 

2939160-000001 03/08/2017

61054454_6

US-DOCS\80951720.8

61054454_9

074658.01286/106566085v.2

US-DOCS\94696438.5

OMA-476826-3

--------------------------------------------------------------------------------